Per curiam.
This disciplinary matter is before the Court on the petition filed by Romin Vincent Alavi (State Bar No. 007182) for voluntary surrender of his license to practice law. Alavi admits that in connection with his representation of a client, he received $20,000 from a third party on his client’s behalf, that he failed to deposit those funds into a trust account, that he told his client the funds had not been received, and *664that he failed to deliver the funds to his client, who eventually obtained a judgment against Alavi for fraud. Alavi admits that by this conduct he has violated Rules 1.15 (I) and 8.4 (a) (4) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The State Bar recommends that the Court accept the petition.
Decided October 1, 2012.
Paula J. Frederick, General Counsel State Bar, William J. Cobb, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Alavi’s petition for voluntary surrender of his license, which is tantamount to disbarment. Accordingly, it is hereby ordered that the name of Romin Vincent Alavi be removed from the rolls of persons authorized to practice law in the State of Georgia. Alavi is reminded of his duties pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.